Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement is made on June 12, 2008 by and between
Crdentia Corp, a Delaware Corporation (the “Company”), and Jean Stewart
(“Executive”).

 

1.   POSITION AND RESPONSIBILITIES

 

Position. Executive is employed by the Company to render services to the Company
in the position of Chief Operating Officer. Executive shall perform such duties
and responsibilities as are normally related to such position in accordance with
the standards of the industry and any additional duties now or hereafter
assigned to Executive by the Company. To the extent not inconsistent with the
express terms of this Agreement, Executive shall abide by the rules,
regulations, and practices for the Company’s senior management as adopted or
modified from time to time in the Company’s sole discretion.

 

Other Activities. Except upon the prior written consent of the Company,
Executive will not, during the term of this Agreement, (i) accept any other
employment, or (ii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary advantage) that interferes with
Executive’s duties and responsibilities hereunder or create a conflict of
interest with Company.

 

No Conflict. Executive represents and warrants that Executive’s execution of
this Agreement, Executive’s employment with the Company, and the performance of
Executive’s proposed duties under this Agreement shall not violate any
obligations Executive may have to any other employer, person or entity,
including any obligations with respect to proprietary or confidential
information of any other person or entity.

 

2.   COMPENSATION AND BENEFITS

 

Base Salary. In consideration of the services to be rendered under this
Agreement, the Company shall pay Executive a salary at an annual rate of Two
Hundred Twenty Five Thousand Dollars ($225,000) per year (“Base Salary”). The
Base Salary shall be paid in accordance with the Company’s regularly established
payroll practice. Executive’s Base Salary will be reviewed from time to time in
accordance with the established procedures of the Company for adjusting salaries
for similarly situated employees and may be adjusted in the sole discretion of
the Company; provided, however, that the Company may not reduce Executive’s Base
Salary unless the base salaries of all executive employees holding the position
of Vice President or above are reduced by the same percentage as Executive’s
Base Salary.

 

Benefits. Executive shall be entitled to three (3) weeks paid vacation per
anniversary year to be taken at such time as agreed between the Company and the
Executive. Executive shall be eligible to participate in the benefits made
generally available by the Company to similarly-situated executives, in
accordance with the benefit plans established by the Company, and as may be
amended from time to time in the Company’s sole discretion.

 

Stock. 600,000 Shares of Stock Grant or Stock Option as chosen by Executive.
Terms and conditions of such as outlined in the separate Stock Agreement.

 

--------------------------------------------------------------------------------


 

Expenses. The Company shall reimburse Executive for reasonable business expenses
incurred in the performance of Executive’s duties hereunder in accordance with
the Company’s expense reimbursement guidelines and it is understood; that at
least initially you will commute from Tucson, Arizona to Dallas, Texas.

 

3.   TERMINATION BY COMPANY

 

Termination for Cause. The Company may terminate this Agreement for cause. For
purposes of this Agreement, “For Cause” shall mean:  (i) Executive is indited
for or charged with a felony crime involving dishonesty, breach of trust, or
physical harm to any person; (ii) Executive willfully engages in conduct that is
in bad faith and materially injurious to the Company, including but not limited
to, misappropriation of trade secrets, fraud or embezzlement; (iii) Executive
commits a material breach of this Agreement, which breach (if curable) is not
cured within thirty days after written notice to Executive from the Company;
(iv) Executive willfully refuses to implement or follow a lawful policy or
directive of the Company (communicated to the Executive by the Company’s
President or Chief Executive Officer) that is consistent with the terms of this
Agreement, which breach is not cured within thirty days after written notice to
Executive from the Company; or (v) Executive engages in misfeasance or
malfeasance demonstrated by a pattern of failure to perform job duties
diligently and professionally, which failure (if curable) is not cured within
thirty days after written notice to Executive from Company. Except for the
notices required above, the Company may terminate Executive’s employment For
Cause at any time, without any advance notice. The Company shall pay Executive
all compensation to which Executive is entitled up through the date of
termination, subject to any other rights or remedies of the Company under law;
and thereafter all obligations of the Company under this Agreement, shall cease.

 

Termination without Cause. In the event your employment is terminated without
cause, the Company shall pay to Executive the Executive’s Annual Base Salary
paid in installments (over a 12 month period) in accordance with the Company’s
regularly established payroll practices. Executive’s eligibility for severance
is conditioned on Executive having first signed a Release Agreement in a
mutually satisfactory form. Thereafter all obligations of the Company or its
successor under this Agreement, shall cease.

 

4.   TERMINATION BY EXECUTIVE

 

At-Will Termination by Executive. Executive may terminate employment with the
Company at any time for any reason or no reason at all, upon four weeks’ advance
written notice. During such notice period, Executive shall continue to
diligently perform all of Executive’s duties hereunder. The Company shall have
the option, in it’s sole discretion, to make Executive’s termination effective
at any time prior to the end of such notice period as long as the Company pays
Executive all compensation to which Executive is entitled up through the last
day of the four week notice period. Thereafter all obligations of the Company,
shall cease.

 

Termination for Good Reason. Executive’s termination shall be for “Good Reason” 
if Executive provides written notice to the Company of the Good Reason within
thirty days of the event constituting Good Reason and provides the Company with
a period of thirty days to cure the event constituting Good Reason and the
Company fails to cure the Good Reason within the period. For purposes of this
Agreement, “Good

 

--------------------------------------------------------------------------------


 

Reason” shall mean any of the following events, if such event is effected by the
Company which materially reduces Executive’s level of responsibility; (ii) a
reduction in Executive’s Base Salary, except for reductions in accordance with
Section 2(a) hereof; (iii) material breach of this Agreement by the Company. In
such event Executive may terminate his employment for Good Reason, in which case
the Company shall pay the Executive’s Annual Base Salary paid in installments
(over a 12 month period) in accordance with the Company’s regularly established
payroll practices. Executive’s eligibility for severance is conditioned on
Executive and the Company having first signed a Release Agreement in a mutually
satisfactory form. Thereafter all obligations of the Company or its successor
under this Agreement, shall cease.

 

5.   TAXES

 

All amounts payable to Executive under this Agreement (including, without
limitation, Executive’s Base Salary and any bonuses and separation pay) shall be
paid less all applicable state and federal tax withholdings and any other
withholdings required by any applicable jurisdiction.

 

6.   TERMINATION OBLIGATIONS

 

Return of Property. Executive agrees that all property (including, without
limitation, all equipment, tangible proprietary information, documents, records,
notes, contracts and computer-generated materials) furnished to or created or
prepared by Executive incident to Executive’s employment belongs to the Company
and shall be promptly returned to the Company upon termination of Executive’s
employment.

 

Resignation and Cooperation. Upon termination of Executive’s employment,
Executive shall be deemed to have resigned from all offices and directorships
then held with the Company. Following any termination of employment, Executive
shall cooperate with the Company in the winding up of pending work on behalf of
the company and the orderly transfer of work to other employees. Executive shall
also cooperate with the Company, at the Company’s expense, in the defense of any
action brought by any third party against the Company that relates to
Executive’s employment by the Company.

 

7.   AMENDMENTS; WAIVERS; REMEDIES

 

This Agreement may not be amended or waived except by a writing signed by
Executive and by a duly authorized representative of the Company other than
Executive. Failure to exercise any right under this Agreement shall not
constitute a waiver of such right. Any waiver of any breach of this Agreement
shall not operate as a waiver of any subsequent breaches. All rights or remedies
specified for a party herein shall be cumulative and in addition to all other
rights and remedies of the party hereunder or under applicable law.

 

8.   INTERPRETATION

 

This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor or against any party. Sections and section headings contained in
this Agreement are for reference purposes only, and shall not affect in any
manner the

 

--------------------------------------------------------------------------------


 

meaning or interpretation of this Agreement. Whenever the context requires,
references to the singular shall include the plural and the plural the singular.

 

9.   AUTHORITY

 

Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.

 

10.   ENTIRE AGREEMENT

 

This Agreement is intended to be the final, complete, and exclusive statement of
the terms of Executive’s employment by the Company and may not be contradicted
by evidence of any prior or contemporaneous statements or agreements, except for
agreements specifically referenced herein (including the Proprietary Information
Agreement). To the extent that the practices, policies or procedures of the
Company, now or in the future, apply to Executive and are inconsistent with the
terms of this Agreement, the provisions of this Agreement shall control. Any
subsequent change in Executive’s duties, position, or compensation will not
affect the validity or scope of this Agreement.

 

11.  EXECUTIVE ACKNOWLEDGEMENT

 

Executive acknowledges that Executive has had the opportunity to consult legal
counsel concerning this agreement, that Executive has read and understands this
Agreement, that executive is fully aware of its legal effect, and that Executive
has entered into this Agreement freely based on Executive’s own judgment and not
on any representations or promises other than those contained in this Agreement.

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

CRDENTIA CORPORATION

 

EXECUTIVE

 

 

 

By:

    /S/ John B. Kaiser

 

By:

   /S/ Jean H. Stewart

 

 

 

 

 

Name:

John B. Kaiser

 

Name:

Jean H. Stewart

 

 

 

 

 

Title:

CEO

 

Title:

 COO

 

 

 

 

 

Date:

June 12, 2008

 

Date:

June 12, 2008

 

--------------------------------------------------------------------------------